DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 The information disclosure statement filed on 10/18/2021 has been considered and
placed in the application file.

Double Patenting
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,177,785. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zanbaghi et al. U.S. 11,290,070 discloses (please see Figures 2-4 and related text for details) an analogous circuit, namely a pulse width modulated (PWM) amplifier (19 of Fig. 3), having: 
a digital-to-analog converter (DAC 24 of Fig. 3) having an input (DIG_IN) and first and second outputs (VIN+/VIN- of Fig. 4), a loop filter (please see Fig. 4 for details) having first and second inputs coupled to the first and second outputs of the DAC respectively, having a third input coupled (via feedback resistor 48 of Fig. 4) to a first differential output signal (Vout+) and having a fourth input coupled (via feedback resistor 48 of Fig. 4) to a second differential output signal (Vout-) and first and second outputs (VINT+/VINT-), and a comparator (52A/52B of Fig. 4) having a first input coupled to the ramp signal (VRAM of Fig. 4), and having second and third inputs coupled to the first and second outputs of the loop filter, and the comparator having first and second outputs (PWMP/PWMN of Fig. 4). 
However, the above reference lacks the claimed/details of “a synchronization logic circuit having a first input configured to receive a bridge control signal, having a second input configured to receive a clock signal, and first and second outputs configured to provide a slope switch signal and a reference switch signal respectively; 
a ramp generator (50 of Fig. 4) having a first input configured to receive a first voltage supply and having a second input configured to receive a second voltage supply and having a third input configured to receive the reference switch signal and having a fourth input configured to receive the slope switch signal, the ramp generator configured to provide a ramp”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843